VIRGINIA:
            In the Court of Appeals of Virginia on Tuesday            the 20th day of September, 2022.


Michael Melvin Fary,                                                                                        Appellant,

against             Record No. 1079-21-2
                    Circuit Court Nos. CR20-60(00) through CR20-60(06) and CR20-60(12)

Commonwealth of Virginia,                                                                                   Appellee.

                                    Upon a Petition for Rehearing En Banc

                                              Before the Full Court


        On September 6, 2022 came the appellant, by counsel, and filed a petition requesting that the Court set

aside the judgment rendered herein on August 23, 2022, and grant a rehearing en banc on the issue raised in

the petition.

        On consideration whereof and pursuant to Rule 5A:35 of the Rules of the Supreme Court of Virginia,

the petition for rehearing en banc is granted and the appeal of those issues is reinstated on the docket of this

Court. The mandate previously entered herein is stayed pending the decision of the Court en banc.

        The parties shall file briefs in compliance with the schedule set forth in Rule 5A:35(b). The appellant

shall attach as an addendum to the opening brief upon rehearing en banc a copy of the opinion previously

rendered by the Court in this matter. An electronic version of each brief shall be filed with the Court and

served on opposing counsel.1

                                          A Copy,

                                                  Teste:
                                                                        A. John Vollino, Clerk

                                                           original order signed by a deputy clerk of the
                                                  By:      Court of Appeals of Virginia at the direction
                                                           of the Court
                                                                        Deputy Clerk

        1
       The guidelines for filing electronic briefs and appendices can be found at
www.courts.state.va.us/online/vaces/resources/guidelines.pdf.
                                             COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Causey and Senior Judge Clements
UNPUBLISHED


              Argued at Richmond, Virginia


              MICHAEL MELVIN FARY
                                                                           MEMORANDUM OPINION* BY
              v.     Record No. 1079-21-2                                JUDGE JEAN HARRISON CLEMENTS
                                                                                 AUGUST 23, 2022
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF KING WILLIAM COUNTY
                                             Thomas B. Hoover, Judge

                               Devin G. Hensley (Martin, Ingles & Hensley Ltd., on brief), for
                               appellant.

                               Timothy J. Huffstutter, Assistant Attorney General (Jason S.
                               Miyares, Attorney General, on brief), for appellee.


                     Following a bench trial, the Circuit Court of King William County convicted appellant of

              seven counts of attempted malicious wounding, in violation of Code §§ 18.2-26/18.2-51, and one

              count of reckless operation of a boat, in violation of § 29.1-738. The circuit court sentenced him

              to a total of thirty-five years and twelve months, with twenty-one years and six months

              suspended, and an active jail sentence of two years and six months with ten years of supervised

              probation. On appeal, appellant challenges the sufficiency of the evidence to support his

              convictions for attempted malicious wounding. For the following reasons, we affirm the trial

              court’s judgment.

                                                        BACKGROUND

                     “Because the Commonwealth was the prevailing party below, we ‘view the record in the

              light most favorable to the Commonwealth[,]’ granting it any inferences that flow from that view.”


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Massie v. Commonwealth, 74 Va. App. 309, 315 (2022) (quoting Delp v. Commonwealth, 72

Va. App. 227, 230 (2020)).

        On July 18, 2020, appellant and his girlfriend were riding on appellant’s “jon boat” along

the Mattaponi River to deliver fishing supplies to appellant’s son. After approximately twenty

minutes on the water, appellant’s boat ran out of gas, causing it to stop “in the middle of the

channel.” The channel was “not that wide right there” and “pretty shallow on both sides” which

made stopping in the middle of the channel a “safety issue,” according to the conservation officer

who responded to the incident in question. As appellant was switching the gas tanks on his boat,

another boat approached, a seventeen-foot “seabird,” carrying Douglas Creekmore, Lindsay

Creekmore, (his wife), their one-and-a-half-year-old daughter, as well as their friend Gretchen

Frayser and her three minor children. According to Mr. Creekmore’s testimony, the Creekmores’

boat “went up to the right of [appellant’s] boat to try to keep as less wake as possible.” As the

Creekmores’ boat passed appellant’s boat, Mr. Creekmore watched “[appellant’s] boat rock,” and

he continued driving the boat onward, thinking “everything [was] fine.”

        Moments later, Mr. Creekmore looked back and saw appellant’s boat following him as they

made their way downriver. Mr. Creekmore then turned his boat around and headed towards a dock

at Rainbow Acres, hoping that appellant at that point “would quit following [them].” Appellant’s

boat proceeded to turn around as well and continued following the Creekmores’ boat to the dock.

According to Mr. Creekmore’s testimony, upon arriving at the dock, appellant “came up behind us

and said, “You fucking wanna [sic] swamp me?” Mr. Creekmore testified that appellant continued

cursing at him and proceeded to drive his boat directly into the back stern of the Creekmores’ boat.

According to Mr. Creekmore, as everyone in the Creekmores’ boat was “screaming,” appellant

drove his boat again into the Creekmores’ boat, this time “near where the driver’s seat is.” The

beachmaster at Rainbow Acres, who was present at the time, also testified that he observed

                                                 -2-
appellant’s boat “slam into” the Creekmores’ boat, “back off, and slam into it a second time.” The

beachmaster testified that the “yelling match” continued. According to Mr. Creekmore, after he

turned around once again and looked at appellant, appellant “[threw] up his hands,” apologized, and

went back upriver.

        At that point, Mr. Creekmore noticed that appellant’s boat had “nudged” the head of

Ms. Frayser’s youngest son, six years old at the time, who was sitting in the backseat of the boat.

According to Ms. Frayser, appellant’s boat made contact with the child’s head during the first

collision. The child complained that “his head hurt” and he had a “goose egg on his head,” but there

were no signs of a concussion. The conservation officer also examined the child and found no open

wound or bleeding. The officer did note, however, a knot above the child’s right ear. The

Creekmores’ boat remained operational, and the damages were “cosmetic,” amounting to

approximately $500 in repairs.

        The responding conservation officer obtained appellant’s boat registration number and

visited appellant’s residence on record. Upon arrival, the officer spoke with appellant who indicated

“that he knew why [the officer] was there.” During the meeting, appellant informed the officer that

while his boat “was adrift in the channel . . . [another] boat came around the bend at a high rate of

speed. . . . [H]e was worried that it was going to wash his boat or swamp his vessel. He stated at

that point he initiated his till steer engine and began to follow the boat downriver.” According to the

officer, appellant was “pissed off.” Appellant informed the officer that he “bumped the boat” after

following it to the dock at Rainbow Acres, and “got into a verbal confrontation” with the passengers

of the boat. Appellant did not inform the officer that he collided with the Creekmores’ boat a

second time.

        At the conclusion of the Commonwealth’s evidence, appellant moved to strike the

Commonwealth’s case pertaining to the attempted malicious wounding charges, arguing that there

                                                 -3-
was no evidence demonstrating appellant had the requisite “intent to cause grievous or bodily injury

or maiming.” The trial court overruled the motion to strike, finding that the Commonwealth had

presented sufficient evidence to move forward with the charges.

       Appellant then presented testimony of his girlfriend, Carol Messler, who was with appellant

on his boat during the incident. Ms. Messler testified that while appellant’s boat was stopped in the

middle of the channel, the Creekmores’ boat came “very, very close, and they didn’t slow down.

[She] waved [her] arms. They had to have been within 8 feet, 10 feet of [appellant’s boat], enough

that it rocked the boat pretty good. . . . [T]hey just kept right on going.” According to Ms. Messler,

appellant was “upset,” but not angry.

       Ms. Messler denied that she and appellant intended to follow the Creekmores’ boat initially,

stating that they “had to go downriver anyway, because that’s where [they] put the boat down in at.”

However, when the Creekmores’ boat turned around towards Rainbow Acres, she and appellant saw

the Creekmores again and felt the need “to talk to them because [of their] dangerous boating.”

Ms. Messler testified that, when appellant’s boat reached the dock at Rainbow Acres, the

Creekmores’ boat “had stopped at the end of the dock, and we thought they were gonna [sic]

continue. And [appellant] was trying to slow the boat down, and we caught into the side. There

was nowhere to turn to avoid it.” Ms. Messler did not recall appellant cursing at the Creekmores

during the confrontation.

       Appellant testified that after the Creekmores’ boat passed his boat within eight to ten feet, he

“continued on behind them, but they were . . . a good ways in front of [him].” When he saw that

they had turned around en route to Rainbow Acres, appellant reversed course as well so he could

“talk to them.” According to appellant, as his boat approached the dock, he intended to “swing

around behind them . . . to wake him the way he did me.” Appellant acknowledged that he




                                                 -4-
previously saw young children in the Creekmores’ boat without life preservers and confirmed his

understanding that waking the Creekmores’ boat could have caused the children to fall off the boat.

        According to appellant, when he arrived at the dock, he attempted to “let off the gas, and the

wake behind me was shoving me that way, and I couldn’t stop.” Appellant testified that his boat

then “hit the pole to try to . . . stop from hitting the boat.” When his boat made contact with and

“rode up on” the other boat, appellant attempted to “throw it in reverse,” but “the motor had locked

down [and] . . . revved up out the water.” At that point, according to appellant, one of the girls in

the Creekmores’ boat was able to push the boats away from each other. Appellant testified that he

then “reached back to try to . . . put the motor back, [and] it went all the way back forward and [his

boat] rode up on them again.” Appellant stated that he and Mr. Creekmore continued “yelling back

and forth at each other.” Eventually, according to appellant, they apologized to each other and

appellant regained control of the motor and drove his boat back upriver.

        After hearing the arguments of the parties, the trial court convicted appellant of all seven

counts of attempted malicious wounding and one count of reckless operation of a boat.1 This

appeal followed.

                                             ANALYSIS

        Appellant argues that there was insufficient evidence to establish that he had “the specific

intent to maliciously wound anyone when his boat came into contact with the victims’ boat.”

According to appellant, the evidence demonstrates, at most, that he intended “to confront

Mr. Creekmore about being swamped and wanted to cause a wake to hit against the Creekmores’

boat.” Appellant maintains that the collisions occurred due to his boat’s engine “stall[ing] out” and

that he did not have control of his boat at the time of the collisions. He emphasizes that the contact



        1
         The trial court found appellant not guilty of leaving the scene of a boating accident with
property damage and dismissed that charge.
                                               -5-
between the boats “was minimal” and that the Creekmores’ boat incurred only cosmetic damage.

While appellant admits that his actions were “reckless,” he argues that recklessness “is not the

specific intent required to convict [him] of seven counts of attempted maiming.”

       “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to support

it.’” McGowan v. Commonwealth, 72 Va. App. 513, 521 (2020) (alteration in original) (quoting

Smith v. Commonwealth, 296 Va. 450, 460 (2018)). “In such cases, ‘[t]he Court does not ask itself

whether it believes that the evidence at the trial established guilt beyond a reasonable doubt.’” Id.

(alteration in original) (quoting Secret v. Commonwealth, 296 Va. 204, 228 (2018)). “Rather, the

relevant question is whether ‘any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.’” Vasquez v. Commonwealth, 291 Va. 232, 248 (2016) (quoting

Williams v. Commonwealth, 278 Va. 190, 193 (2009)). “If there is evidentiary support for the

conviction, ‘the reviewing court is not permitted to substitute its own judgment, even if its opinion

might differ from the conclusions reached by the finder of fact at the trial.’” McGowan, 72

Va. App. at 521 (quoting Chavez v. Commonwealth, 69 Va. App. 149, 161 (2018)).

       It is a crime to “maliciously shoot, stab, cut, or wound any person or by any means cause

him bodily injury, with the intent to maim, disfigure, disable, or kill[.]” Code § 18.2-51. “An

attempt to commit a crime is composed of two elements: (1) The intent to commit it; and (2) a

direct, ineffectual act done towards its commission.” Fletcher v. Commonwealth, 72 Va. App.

493, 506 (2020) (quoting Haywood v. Commonwealth, 20 Va. App. 562, 565 (1995)). “Because

intent is a ‘state of mind,’ it ‘may be proved by a person’s conduct or by his statements.’” Id.

(quoting Barrett v. Commonwealth, 210 Va. 153, 156 (1969)). “The ‘intent to commit malicious

wounding’ is the intent to ‘maliciously shoot, stab, cut or wound any person or by any means




                                                 -6-
cause bodily injury with the intent to maim, disfigure, disable or kill[.]’” Id. at 507 (quoting

Code § 18.2-51).

       “The presence of malice ‘is a question of fact to be determined by [the trier of fact].’” Id.

(quoting Long v. Commonwealth, 8 Va. App. 194, 198 (1989)). “Malice is evidenced either

when the accused acted with a sedate, deliberate mind, and formed design, or committed any

purposeful and cruel act without any or without great provocation.” Id. (quoting Branch v.

Commonwealth, 14 Va. App. 836, 841 (1992)). “Malice may be inferred from the ‘deliberate use

of a deadly weapon[.]’” Id. (quoting Strickler v. Commonwealth, 241 Va. 482, 495 (1991)).

       The trial court emphasized the beachmaster’s testimony regarding his observations of the

incident. Specifically, the beachmaster observed appellant and Mr. Creekmore yelling at each

other and appellant’s boat “slam[ming] into the larger boat, back[ing] off, and slam[ming] a

second time.” The trial court also emphasized the evidence indicating that the collisions were

“large enough that [appellant’s boat] rode up [on Mr. Creekmore’s boat].” The trial court did not

accept appellant’s account regarding the impact of the collisions. The trial court also did not

accept the testimony of appellant’s girlfriend as credible and found that the evidence established

that appellant was “angry and upset” at the time of the incident and committed an “intentional

and malicious act” when he drove his boat twice into the Creekmores’ boat.

       “[T]he credibility of a witness, the weight accorded the testimony, and the inferences to be

drawn from proven facts are matters solely for the fact finder’s determination.” Fletcher, 72

Va. App. at 502 (quoting Crawley v. Commonwealth, 29 Va. App. 372, 375 (1999)). “In its role of

judging witness credibility, the fact finder is entitled to disbelieve the self-serving testimony of

the accused and to conclude that the accused is lying to conceal his guilt.” Flanagan v.

Commonwealth, 58 Va. App. 681, 702 (2011) (quoting Marable v. Commonwealth, 27 Va. App.

505, 509-10 (1998)); see also Hall v. Commonwealth, 69 Va. App. 437, 449-50 (2018). “When

                                                 -7-
‘credibility issues have been resolved by the [fact finder] in favor of the Commonwealth, those

findings will not be disturbed on appeal unless plainly wrong.’” Towler v. Commonwealth, 59

Va. App. 284, 291 (2011) (quoting Corvin v. Commonwealth, 13 Va. App. 296, 299 (1991)).

The appellate court “faced with a record of historical facts that supports conflicting inferences

must presume—even if it does not affirmatively appear in the record—that the trier of fact

resolved any such conflicts in favor of the prosecution, and must defer to that resolution.”

Wright v. West, 505 U.S. 277, 296-97 (1992) (quoting Jackson v. Virginia, 443 U.S. 307, 326

(1979)).

       Here, the trial court permissibly rejected the testimony of appellant and appellant’s

girlfriend and based its findings regarding appellant’s intent on the totality of the evidence.

Accordingly, the trial court did not err by convicting appellant of seven counts of attempted

malicious wounding.

                                          CONCLUSION

       For the foregoing reasons, the circuit court’s judgment is affirmed.

                                                                                            Affirmed.




                                                -8-
Causey, J., dissenting.

       Appellant did not have the mens rea required for seven counts of attempted malicious

wounding, in violation of Code §§ 18.2-51 and 18.2-26. Thus, I respectfully dissent from the

majority affirmance of appellant’s convictions.

       When considering a challenge to the sufficiency of the evidence supporting a conviction,

an appellate court reviews the facts “in the light most favorable to the Commonwealth, the

prevailing party at trial.” Gerald v. Commonwealth, 295 Va. 469, 472 (2018) (quoting Scott v.

Commonwealth, 292 Va. 380, 381 (2016)). After reviewing the evidence in the light most

favorable to the Commonwealth, the court must ask whether “any rational trier of fact would

have found the essential elements of the crime beyond a reasonable doubt.” Maldonado v.

Commonwealth, 70 Va. App. 554, 562 (2019). Here, even viewing the evidence in this light, the

Commonwealth has not proved that the appellant had the specific intent to maliciously wound

the passengers on the Creekmores’ boat. Thus, it has failed to prove an essential element of the

offense beyond a reasonable doubt.

       The malicious wounding statute states that it is a crime to “maliciously shoot, stab, cut, or

wound any person or by any means cause him bodily injury, with the intent to maim, disfigure,

disable, or kill[.]” Code § 18.2-51. Moreover, an “attempt” is “an apparent unfinished crime,”

and contains “two elements, viz: (1) The intent to commit a crime; and (2) a direct act done

towards its commission, but falling short of the execution of the ultimate design.” Sizemore v.

Commonwealth, 218 Va. 980, 983 (1978) (quoting Glover v. Commonwealth, 86 Va. 382, 385-86

(1889)). At issue here is the first element, the intent to commit a crime.

       “The intent required to be proven in an attempted crime is the specific intent in the

person’s mind to commit the particular crime for which the attempt is charged.” Wynn v.

Commonwealth, 5 Va. App. 283, 292 (1987) (emphasis added); see Merritt v. Commonwealth,

                                                -9-
164 Va. 653, 660 (1935) (“[W]hile a person may be guilty of murder though there was no actual

intent to kill, he cannot be guilty of an attempt to commit murder unless he has a specific intent

to kill.”). Moreover, the substantive offense, here, malicious wounding, requires “that the

accused ha[ve] the specific intent to ‘maim, disfigure, disable or kill’ the victim of the attack.”2

Commonwealth v. Vaughn, 263 Va. 31, 35 (2002) (emphasis added). Therefore, the mens rea

required for an attempted malicious wounding offense is the specific intent to “‘maim, disfigure,

disable or kill’ the victim of the attack.” Id. Recklessness is not sufficient to meet the requisite

mens rea for crimes of attempt. See Haywood v. Commonwealth, 20 Va. App. 562, 566 (1995)

(highlighting the distinction between reckless actions and crimes of specific intent in reversing

the appellant’s conviction for attempted capital murder of a police officer).

       “Th[e] specific intent at the time the act is done is essential. To do an act from general

malevolence is not an attempt to commit a crime, because there is no specific intent, though the

act according to its consequences may amount to a substantive crime.” Thacker v.

Commonwealth, 134 Va. 767, 770 (1922) (emphasis added). Regarding crimes of attempt, the

Court in Haywood explained that “[w]hen we say that a man attempted to do a given wrong, we

mean that he intended to do it specifically; and proceeded a certain way in the doing. The intent

in the mind covers the thing in full; the act covers it only in part.” 20 Va. App. at 566. “The test

of the offense of maliciously or unlawfully causing bodily injury is the intent with which the

result is accomplished rather than the nature of the means, where the means are specified and

established.” Dawkins v. Commonwealth, 186 Va. 55, 63 (1947) (emphasis added). “Thus, the




       2
         The word “maim” means a permanent and not merely a temporary and inconsequential
disfigurement. 56 C.J.S. Mayhem § 11 (2022 Update). Additionally, the word “disfigure” also
means permanent and not merely temporary and inconsequential disfigurement. Similarly,
“disable” refers to permanent, not temporary, disablement. See Campbell v. Commonwealth, 12
Va. App. 476, 484 (1991) (en banc).
                                              - 10 -
failure to prove an intent to wound is fatal in a trial for attempted malicious wounding.” 1

Va. Crim. Law & Proc. § 18.4 (2022) (emphasis added).

       For example, in Small v. Commonwealth, No. 1511-08-3, 2009 WL 4791805, at *6

(Va. Ct. App. Dec. 15, 2009), the Court held that there was no specific intent to maliciously

wound when the defendant bent the victim’s fingers back, scratched her, and stepped on her foot,

but only intended to do no more than scare the victim. In contrast, in Slusher v. Commonwealth,

196 Va. 440, 446 (1954), the Court held that there was specific intent to maliciously wound

when the defendant verbally and continuously threatened to kill the victim while holding him at

knifepoint, and his action was unprovoked and without excuse. As these cases show, while “a

person is presumed to intend the immediate, direct, and necessary consequences of his voluntary

act,” the court must also examine the appellant’s specific intent at the time of the incident, not

simply the possible consequences of the appellant’s actions. Nobles v. Commonwealth, 218 Va.

548, 551 (1977); see Merritt, 164 Va. at 661; compare Moody v. Commonwealth, 28 Va. App.

702, 707 (1998) (holding the appellant had specific intent when he deliberately chose to

accelerate into the pedestrian, never decelerating, or swerving to avoid the pedestrian), with

Haywood, 20 Va. App. at 568 (holding it would be unreasonable to infer that the direct

consequence of appellant running through two roadblocks while being pursued by the police

would have been injury or death).

       Additionally, to support a finding of malicious wounding, “a person must intend to

permanently, not merely temporarily, harm another person.” Burkeen v. Commonwealth, 286

Va. 255, 259 (2013). Moreover, “[a]n intent to maim or disfigure cannot be presumed from an

act which does not naturally bespeak such intent.” Banovitch v. Commonwealth, 196 Va. 210,

217 (1954).




                                                - 11 -
       The majority notes that the trial court correctly found that the appellant acted with the

requisite intent, referencing the trial court’s findings “that appellant was ‘angry and upset’ at the

time of the incident” and that appellant “committed an ‘intentional and malicious act’ when he

drove his boat twice into the Creekmores’ boat.” However, these facts, in conjunction with the

other facts favoring the Commonwealth, are not enough to prove that, in angrily and

intentionally driving his boat into the Creekmores’ boat, appellant had the specific intent to

maim, disfigure, disable, kill, or otherwise permanently harm any of the occupants of the

Creekmores’ boat. The Creekmores conceded that there was only minor damage to their boat

(see below) and that appellant’s boat was “creeping forward” in neutral but was not in gear at the

time of contact.




       Additionally, the Creekmores conceded that appellant “backed his motor off” when

approaching their boat. Mr. Creekmore also noted that they did not observe appellant take any

                                                - 12 -
action to propel his jon boat into Mr. Creekmore’s boat. Also, significantly, as the

Commonwealth’s exhibits show, appellant was driving a jon boat with a 30-horsepower motor

which is smaller in size than the Creekmores’ boat with a 115-horsepower motor.




       Mr. Creekmore’s (victim) boat (above)




       Mr. Fary’s (appellant) boat (above)

       The disparity in the size of the boats shows that, because it is unlikely that appellant

could have seriously injured a person on the Creekmores’ boat, appellant likely thought his boat

would not injure anyone, and thus appellant likely did not have the specific intent to commit

malicious wounding. The trial court also never found, nor do the facts indicate, that appellant

had the intent of using his boat to hit anything other than the Creekmores’ boat. This case is

more like Small than Slusher, discussed above.
                                               - 13 -
        Appellant “confirmed his understanding that waking the Creekmores’ boat could have

caused the children to fall off the boat.” Children falling off the boat, into the water, however, is not

the type of injury contemplated by the malicious wounding statute.3 The facts also do not show that

appellant specifically intended for children to fall off the boat and drown. Additionally, though a

child aboard the Creekmores’ boat had a goose-egg on his/her head after the altercation, this

injury is not enough to prove any specific intent to maim, disfigure, disable or kill. In fact, the

minor nature of the injury is evidence that appellant did not intend for his actions to permanently

harm anyone. See Campbell v. Commonwealth, 12 Va. App. 476, 483 (1991) (en banc) (“The

nature and extent of the bodily injury and the means by which accomplished may reflect [the]

intent [to maim, disfigure, disable or kill] but are not exclusive factors.”).

        Appellant concedes that his actions were reckless. As the Court in Haywood explained,

however, the question in this case is not whether the appellant’s actions might have resulted in a

malicious wounding, but whether the appellant, when driving his boat, formed the specific intent

to use his boat to maim, disfigure, disable, or kill any of the occupants of the Creekmores’ boat.

        Based on the facts here, no rational trier of fact could conclude that the appellant wished

to maliciously wound anyone on the Creekmores’ boat. At the least, appellant acted recklessly,

and if he acted intentionally, his actions only demonstrate an intent for the boats to collide with

each other. Because the evidence does not show specific intent to maim, disfigure, disable, kill,

or otherwise permanently harm the people on the Creekmores’ boat, the evidence is insufficient

to uphold the seven attempted malicious wounding convictions. I would reverse and vacate the

appellant’s convictions.

        For the reasons stated above, I respectfully dissent.




        3
            See supra note 2.
                                                 - 14 -